DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennehey et al. 5,996,634 in view of Dakka et al. 2014/0212666.
In regard to claims 1, 5, 8-9, 11-12, 15 and 17, Dennehey et al. discloses a fluid flow circuit assembly for a biological fluid processing device, comprising: a PVC tubing 18 (see col. 13, lines 39-46); and
a medical device component 24 comprising a leak-resistant bond between bond surface 208 to which the outer surface of the PVC tubing 18 is bonded by a solvent when inserted into 24 (see col. 13, lines 44-47), wherein the bond surface comprises a polyester elastomer (see col. 12, line 42).
Dennehey et al. discloses that the tubing is flexible PVC, but it is unclear if the tubing has a polymeric plasticizer.  Dakka et al. teaches that it is common and well known in the art to provide medical PVC tubing (see paragraph 89) with polymeric plasticizers such as acrylate copolymers (see end of paragraph 79) and trialkyl trimelliates (see paragraph 81) in order to impart flexibility to the tube (paragraph 3).  Therefore it would have been obvious to one of ordinary skill in the art to modify the tube of Dennehey et al. to include acrylate copolymer or tialkyl trimelliate, as taught by Dakka in order to improve upon the flexibility of the medical tubing.
The solvent bond of Dennehey et al. in view of Dakka et al. would be resistant to plasticizer migration because Dennehey et al. in view of Dakka et al. disclose and teach a bond using the same PVC materials and solvent as the claimed invention.
In regard to claims 2 and 18, wherein the biological fluid processing device comprises a centrifugal blood separator 10, and the medical device component comprises an umbilicus 24 comprising a thermoplastic polyester elastomeric material (see col. 12, line 42).
In regard to claims 3, 13-14 and 21, wherein the solvent comprises methylethylketone (see col. 13, line 60).
In regard to claim 4, wherein the bond surface comprises at least one of a thermoplastic polyester elastomer (see col. 12, line 42).
In regard to claim 6, wherein the medical device component comprises a port 208.
In regard to claims 7, 16 and 19, wherein the medical device component comprises an umbilicus 24 having a plural number of lumen at one end of the umbilicus that is equal to a number of the PVC tubing in communication between the one end to a remainder of the fluid flow circuit assembly (see 206, 18 in fig. 16 and fig. 18).
In regard to claims 10 and 20, wherein the first surface (bore surface of 208 in element 24) comprises an annular inner surface of the fluid-transmitting lumen, and the second surface comprises an outer surface of the tubing segment 18.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection relies on a different teaching reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679